Citation Nr: 1711194	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, alcohol abuse, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for acquired psychiatric disorder, to include schizoaffective disorder, alcohol abuse, depression, and PTSD.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2012 rating decision denied service connection for depression.  Evidence received since the March 2012 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  A March 2012 rating decision denied service connection for a left knee condition.  Evidence received since the March 2012 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left knee disability.

3.  The Veteran has a current diagnosis of schizoaffective disorder that had its onset during his military service.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision that denied service connection for depression is final; new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  The March 2012 rating decision that denied service connection for a left knee condition is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

3.  The criteria for service connection for schizoaffective disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the current claims on appeal and either granting or remanding them for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

New and Material Evidence

The Veteran initially submitted a claim for PTSD in October 2009, and in December 2009 he withdrew the claim of entitlement to PTSD and submitted a claim for service connection for depression.  In a May 2010 rating decision, entitlement to service connection for depression was denied.  The Veteran did not appeal the May 2010 rating decision, and it is found to be final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran was then denied entitlement to service connection for depression and for a left knee condition in a March 2012 rating decision.  The Veteran did not submit a notice of disagreement with this decision or any new and material evidence within one year, although in October 2012, the Veteran submitted a letter stating that he wished to file a new claim for a mental health disorder and a left knee disability.  The Board therefore finds that the March 2012 rating decision is also final, and the current claim on appeal stems from the Veteran's October 2012 claim.  See id.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board notes that while the May 2010 and March 2012 rating decisions denied entitlement to "depression," the Board interprets these claims as encompassing the same symptoms as the current claim on appeal for service connection for an acquired psychiatric disorder, and therefore new and material evidence is needed to reopen the previously denied claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries").

The March 2012 rating decision denied entitlement to service connection for depression because there was no evidence that the Veteran's service-connected disabilities directly caused or aggravated his depression.  Entitlement to a left knee condition was denied because the VA examination had not found that the left knee condition was secondary to his service-connected right foot disability.

Since the March 2012 rating decision, the Veteran has submitted a September 2016 letter from Dr. J.M. which found that the Veteran has a current diagnosis of schizoaffective disorder, bipolar type, which had its initial onset during his military service.  The Veteran also attended a VA joints examination in April 2015 which examined his left knee disability, discussed his in-service injuries, and diagnosed him with left knee strain.  The Board therefore accepts that evidence has been obtained since the last prior denial in March 2012 which relates to unestablished elements necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.  

The additional evidence is therefore found to be new and material, and the claims of entitlement to service connection for an acquired psychiatric disorder and a left knee disability are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection: Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder which had its onset during his military service.  He has submitted written statements describing the traumatic events that happened to him in service, including the death of a friend and his girlfriend's miscarriage, and how he has had depression and mood problems since service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's VA treatment records note a history of depression since at least 2000 and a long history of anger management problems earlier in his life, as well as a suicide attempt in the early 1990s.  In March 2003, he reported having depressive symptoms and being treated for these symptoms in the past.  He was diagnosed with adjustment disorder.  In subsequent evaluations, he was also diagnosed with depression and mood disorder.  

The March 2012 VA examiner diagnosed the Veteran with schizoaffective disorder, but stated that the date of the actual onset of the disorder was not clear to him.  The examiner then stated that it was plausible that the Veteran's mood symptoms had their onset during service, but that there were inconsistencies in the Veteran's report.

A May 2014 letter from the Veteran's VA psychologist L.D.G. stated that the Veteran had PTSD and schizoaffective disorder.  She discussed how the Veteran had significant stress in service when his girlfriend had a miscarriage and a friend soon afterwards killed herself while he was nearby.  She wrote that from that time on, the Veteran began disobeying orders and was eventually discharged.  She wrote that it was clear that his job performance in service decreased dramatically after these incidents, and this was "a good indicator that he was strongly affected by these traumatic events."

A September 2016 psychiatric evaluation from Dr. J.M. discussed the Veteran's psychiatric symptoms in detail.  He wrote that the medical evidence and the Veteran's reports clearly indicated that the Veteran had the onset of his major depressive symptoms after the miscarriage of his child, while he was in service, and that this gradually led to more severe psychiatric symptoms.  He wrote that the Veteran's behavioral problems in service fit well with the natural history of schizoaffective disorder, as "one's ability to function is compromised by this illness."  He explained that while it was not shown that the military caused the Veteran's psychiatric illness, VA regulations only required that the onset of his psychiatric illness was coincident with his military service.  He concluded that the Veteran's schizoaffective disorder, bipolar type, had its onset with the episode of depression in service.

The Veteran's brother, father, and mother have also submitted written statements describing how the Veteran's personality changed dramatically while he was in service, and that after he came home, he was quiet, withdrawn, easily angered, and volatile.

Based on a review of the evidence above, the Board finds that the Veteran has a current diagnosis of schizoaffective disorder, and it has been related by competent and probative medical evidence to his military service.  The September 2016 private evaluation clearly found that the Veteran's current schizoaffective disorder had its onset during his military service, and this finding is supported by the May 2014 psychologist's letter.  The Board finds that these competent medical opinions are consistent with the medical evidence of record and supported by adequate reports on the in-person examinations and with sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Furthermore, the findings of these examinations are not directly contradicted with the March 2012 VA examination, as that examiner also acknowledged that it was "plausible" that some of the Veteran's symptoms had their onset during service.  The finding of an in-service onset of symptoms is also the most consistent with the lay statements of the Veteran's brother and his parents, who saw a significant personality shift in the Veteran during his military service.  The Board finds no reason to doubt their credible statements, and they are competent to report on the Veteran's outward behavior.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In sum, given the evidence outlined above, the Board finds that the Veteran has a current psychiatric diagnosis of schizoaffective disorder, which competent medical evidence has found had its onset during his active duty service.  As such, entitlement to service connection for schizoaffective disorder is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for schizoaffective disorder is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened; the appeal is allowed to this extent.


REMAND

The Veteran contends that he has a left knee disability that either had its onset during his active duty service or was caused or aggravated by his service-connected right and left foot and toe disabilities.  The Veteran contends that his gait is altered due to his foot surgery and foot pain which has caused or aggravated his left knee disability.  He has also written that he injured his knee in 1987 or 1988, and that it causes him difficulty with ambulation.

The Veteran's service treatment records note several instances of left knee problems.  In October 1988, the Veteran had an injury to the left knee when it was hyperextended while working on the motor pool.  There was slight tenderness on palpation, and he was diagnosed with strain and sprain.  In November 1988, he was treated for left leg tendon pain that began while running.  A left collateral ligament strain was noted in January 1989.  The Veteran reported being hit in the knee while playing football, and later his knee "just gave out."  The left knee was tender to the touch with slight swelling and good range of motion.

The Veteran was afforded a VA examination in February 2012, and the examiner stated that the Veteran's left knee condition was not secondary to his service-connected right foot disorder because he had injured his knee playing football in January 1989.  It is surprising to the Board that the examiner made this observation, but failed to then discuss whether the left knee disability had therefore been incurred in service, since the January 1989 injury occurred while the Veteran was still on active duty. 

An April 2015 VA examination was also conducted, and the examiner stated that the Veteran's left knee strain was less likely than not incurred in or caused by his in-service injuries, but provided no rationale for this finding.

These VA examinations are therefore found to be inadequate to decide the issue at this time, and the case must be remanded to obtain a new VA examination of the Veteran's left knee and to address both its relationship to his in-service injuries and to his service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.)

It also does not appear that all of the Veteran's VA treatment records have been obtained.  A memo in the claims file stated that there are VA treatment records from the St. Louis and Ann Arbor VA Medical Centers from 2002 to 2003 and 2004 to 2008, but the records were not pulled due to being excessive in volume.  The Board points out that all VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the Board notes that the Veteran submitted changes of address in July 2015 and January 2016, but subsequent mail sent to these addresses has been returned as undeliverable.  A third address is listed in the Veterans Appeals Control and Locator System (VACOLS).  The AOJ should attempt to verify the Veteran's current address and resend any correspondence that was previously returned as undeliverable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With the assistance of his representative, the AOJ must attempt to verify the Veteran's current address and update the Veteran's contact information in VACOLS and VBMS.  Thereafter, please resend any correspondence that was not sent to his current address since January 2016.

2. Obtain all outstanding, pertinent VA treatment records, including all records from the VA Ann Arbor Healthcare System from 2002 to 2003 and the VA St. Louis Health Care System from 2004 to 2008 and since September 2013.  All records received should be associated with the claims file.  

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee disability.  The examiner must be provided access to all files in Virtual VA and VBMS, and must specify in the examination report that these files have been reviewed.

Following review of all files, the examiner must state whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any left knee disability is a result of any incident in service, began to manifest during service, or is etiologically related to the Veteran's active duty service in any way.  The examiner must discuss the following service treatment records: October 1988 strain and sprain; November 1988 left leg tendon pain; and January 1989 collateral ligament strain.

The examiner must then state whether any left knee disability is at least as likely as not (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected right foot disability, right foot first toe amputation, and/or left foot metacarpophalangeal joint disorder.  Please address the Veteran's assertions that he has an altered gait due to severe foot pain and toe amputations which has aggravated his left knee.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of the Veteran's left knee disability is unknowable.  

The examining physician is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific left knee disorder since service, he is competent to state that he has had left knee pain and difficulty walking since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If the examiner concludes that the appellant's history is not credible, the examiner must explain why.

4. Provide the Veteran with adequate notice of the date and place of all requested examinations at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (20156).

5. After undertaking any other additional development necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


